            Case 3:18-cv-06051-SI Document 1 Filed 10/02/18 Page 1 of 14



 1 BRYAN CAVE LEIGHTON PAISNER LLP
   Marcy J. Bergman, California Bar No. 75826
 2
   Tracy M. Talbot, California Bar No. 259786
 3 Alex Whitworth, California Bar No. 303046
   Katherine E. Green, California Bar No. 312928
 4 Three Embarcadero Center, 7th Floor
 5 San Francisco, CA 94111-4070
   Telephone: (415) 675-3400
 6 Facsimile: (415) 675-3434
   Email:        marcy.bergman@bclplaw.com
 7               tracy.talbot@bclplaw.com
 8               alex.whitworth@bclplaw.com
                 katherine.green@bclplaw.com
 9
10 Attorneys for Plaintiff
   AIRWAIR INTERNATIONAL LTD.
11
12                                      UNITED STATES DISTRICT COURT
13                               NORTHERN DISTRICT OF CALIFORNIA
14
15
   AIRWAIR INTERNATIONAL LTD., a                          Case No.
16 company of the United Kingdom,
                                                          COMPLAINT FOR
17              Plaintiff,
                                                          (1) FEDERAL TRADEMARK
18 vs.                                                    INFRINGEMENT
                                                          (2) FEDERAL FALSE DESIGNATION
19 YOOX NET-A-PORTER GROUP S.P.A.,                        OF ORIGIN
   an Italian Corporation; and DOES 1-50,                 (3) TRADEMARK DILUTION
20                                                        (4) CALIFORNIA STATUTORY
                 Defendants.                              UNFAIR COMPETITION
21                                                        (5) COMMON LAW UNFAIR
                                                          COMPETITION
22                                                        (6) CALIFORNIA STATUTORY
                                                          TRADEMARK DILUTION
23
24                                                        DEMAND FOR JURY TRIAL

25                                                        Date Action Filed:

26
27
28
                                                      1
                                                  COMPLAINT
     USA01\12179873.2\C070820\2389888
                                                  Case 3:18-cv-06051-SI Document 1 Filed 10/02/18 Page 2 of 14



                                       1            1.       Plaintiff AIRWAIR INTERNATIONAL LTD. is a wholly owned subsidiary
                                       2 of Dr. Martens AirWair Group Ltd. and is engaged in the design, manufacture, marketing,
                                       3 and sale of Dr. Martens® footwear (Airwair International Ltd. and Dr. Martens AirWair
                                       4 Group Ltd. are referred to collectively hereafter as “AirWair”). Airwair International Ltd.
                                       5 is a company of the United Kingdom, located and doing business at 28 Jamestown Road,
                                       6 Camden Town, London NW1 7BJ, United Kingdom.
                                       7            2.       On information and belief, Defendant YOOX NET-A-PORTER GROUP
                                       8 S.P.A. (“YNAP”) is an Italian corporation located and doing business at Via Morimondo
                                       9 17, Milan, 20143, Italy.
                                      10            3.       On information and belief, Yoox is an online fashion retailer that markets,
                                      11 distributes, and sells footwear products within this District through its U.S.-facing website,
Three Embarcadero Center, 7th Floor
  Bryan Cave Leighton paisner LLP

  San Francisco, California 94111




                                      12 www.yoox.com/us/. Footwear products sold on www.yoox.com/us/ are the subject matter
                                      13 of this action.
                                      14            4.       Defendants sued as DOES 1 through 50 are persons or entities whose
                                      15 identities are not yet known to AirWair (“Doe Defendants”). Plaintiff will seek leave of
                                      16 Court to substitute their true names when they become known.
                                      17                                      JURISDICTION AND VENUE
                                      18            5.       This Court has subject matter jurisdiction under 15 U.S.C. § 1121 and 28
                                      19 U.S.C. § 1338(a), in that this case arises under the trademark laws of the United States, 15
                                      20 U.S.C. §§ 1051 et seq.
                                      21            6.       This Court has pendant jurisdiction under 28 U.S.C. § 1338(b), in that this
                                      22 case arises under claims joined with a substantial and related claim under the trademark
                                      23 laws of the United States.
                                      24            7.       This Court has personal jurisdiction over Defendant under Federal Rule of
                                      25 Civil Procedure 4(k)(1)(A) and California Code of Civil Procedure 410.10 because
                                      26 Defendant has sufficient minimum contacts with the United States and California.
                                      27            8.       Venue is proper in this District pursuant to 28 U.S.C. § 1391 because
                                      28 Defendant conducts business within this District and has engaged in, and continues to

                                                                                            2
                                                                                       COMPLAINT
                                           USA01\12179873.2\C070820\2389888
                                                  Case 3:18-cv-06051-SI Document 1 Filed 10/02/18 Page 3 of 14



                                       1 engage in, acts of advertising and offering services and retail goods and products to
                                       2 consumers located within this District.
                                       3                                           FACTUAL ALLEGATIONS
                                       4            9.       AirWair is headquartered in England and, through its predecessor company,
                                       5 has manufactured footwear since 1901. AirWair has been manufacturing and marketing
                                       6 Dr. Martens® footwear since 1960. Dr. Martens footwear is famous worldwide, and has
                                       7 been sold in England and throughout Europe; in Japan, China, Korea, Malaysia, Hong
                                       8 Kong, Thailand, Vietnam, and other Asian countries; in the United States, Canada,
                                       9 Mexico, and Central and South America; in Australia and New Zealand; and in the Middle
                                      10 East.
                                      11            10.      Since as early as 1984, AirWair has marketed and sold Dr. Martens boots,
Three Embarcadero Center, 7th Floor
  Bryan Cave Leighton paisner LLP

  San Francisco, California 94111




                                      12 shoes, and sandals in the United States using a distinctive trade dress that features a two-
                                      13 tone grooved sole edge, the distinctive DMS sole pattern, yellow stitching in the welt area
                                      14 of the sole, and a black fabric heel loop.
                                      15            11.      Dr. Martens footwear is widely recognized and extremely popular and has
                                      16 achieved recognition as ranking among the world’s greatest and most recognizable brands.
                                      17 The distinctive trade dress of its iconic boots and shoes has been used by the company
                                      18 since 1960 and is world famous. Over the past 30 years, millions of pairs of shoes, boots,
                                      19 and sandals with the distinctive trade dress have been sold in the United States.
                                      20
                                      21                                      [balance of page intentionally left blank]

                                      22
                                      23
                                      24
                                      25
                                      26
                                      27
                                      28

                                                                                                  3
                                                                                             COMPLAINT
                                           USA01\12179873.2\C070820\2389888
                                                  Case 3:18-cv-06051-SI Document 1 Filed 10/02/18 Page 4 of 14



                                       1            12.      AirWair holds many registrations for its trade dress throughout the world
                                       2 including the following registrations in the United States Patent and Trademark Office:
                                       3
                                            Trade Dress Mark1 Design Element (where applicable)                    Goods/Service
                                       4 Footwear Design                                                Class 25: Footwear
                                       5 (The “DMS
                                         undersole”)                                                    Notes: The mark consists of the
                                       6 *(incontestable mark)                                          design of an undersole. The phantom
                                         2,102,468                                                      lining is not a part of the mark, but
                                       7 10/07/1997                                                     merely indicates the position of the
                                                                                                        mark.
                                       8 Attached as Exhibit 1
                                       9
                                      10
                                      11
Three Embarcadero Center, 7th Floor
  Bryan Cave Leighton paisner LLP

  San Francisco, California 94111




                                      12
                                           Footwear Design                                              Class 25: Footwear
                                      13 *(incontestable mark)
                                           2,437,750                                                    Notes: The mark consists of a welt
                                      14
                                           03/27/2001                                                   stitch located around the perimeter of
                                      15                                                                footwear. The phantom lining is not a
                                           Attached as Exhibit 2                                        part the mark, but merely indicates
                                      16                                                                the position of the mark. The
                                                                                                        drawing of the welt stitch is lined for
                                      17                                                                the color yellow and claim is made to
                                                                                                        color.
                                      18
                                      19
                                      20 Footwear Design                                                Class 25: Footwear
                                         *(incontestable mark)
                                      21 2,437,751                                                      Notes: The mark consists of the
                                         03/27/2001                                                     combination of yellow stitching in
                                      22
                                                                                                        the welt area and a two-tone grooved
                                      23 Attached as Exhibit 3                                          sole edge. The drawing of the welt
                                                                                                        stitch is lined for the color yellow,
                                      24                                                                and claim is made to color.
                                      25
                                      26
                                           1 An “*” denotes that a declaration of continued use has been filed under Section 15 of the
                                      27 Lanham Act and the mark has become incontestable.
                                      28

                                                                                            4
                                                                                       COMPLAINT
                                           USA01\12179873.2\C070820\2389888
                                                  Case 3:18-cv-06051-SI Document 1 Filed 10/02/18 Page 5 of 14


                                                                                                       Class 25: Footwear
                                       1 Footwear Design
                                         5,067,689
                                       2 10/25/2016                                                    Notes: The mark consists of the
                                                                                                       design of a sole edge including
                                       3                                                               longitudinal ribbing, and a dark color
                                           Attached as Exhibit 4                                       band over a light color. The phantom
                                       4                                                               lining is not a part of the mark, but
                                                                                                       merely indicates the position of the
                                       5
                                                                                                       mark.
                                       6
                                         Footwear Design                                               Class 25: Footwear
                                       7
                                         5,067,692
                                       8 10/25/2016                                                    Notes: The mark consists of
                                                                                                       longitudinal ribbing and a dark color
                                       9                                                               band over a light color on the outer
                                           Attached as Exhibit 5                                       sole edge, welt stitching, and a tab
                                      10                                                               located at the top back heel of
                                                                                                       footwear.
                                      11
Three Embarcadero Center, 7th Floor
  Bryan Cave Leighton paisner LLP

  San Francisco, California 94111




                                      12
                                      13
                                      14
                                      15            13.      All of the above trade dress of Dr. Martens footwear (“Dr. Martens Trade

                                      16 Dress”) has been in use in the United States since at least 1984.
                                      17            14.      AirWair has filed declarations of continued use under Sections 8 and 15 of

                                      18 the Lanham Act for Dr. Martens Trade Dress marks referenced in Exhibits 1, 2, and 3, and
                                      19 those marks have thus become incontestable.
                                      20            15.      The Dr. Martens Trade Dress is unique and distinctive when applied to the

                                      21 Dr. Martens footwear and related merchandise, and identifies the merchandise as high-
                                      22 quality goods from AirWair. The registration of these marks constitutes prima facie
                                      23 evidence of their validity, and conclusive evidence of AirWair’s exclusive right to use the
                                      24 Dr. Martens Trade Dress in connection with the goods identified therein and other
                                      25 commercial goods.
                                      26            16.      The Dr. Martens Trade Dress marks qualify as famous marks, as that term is

                                      27 used in 15 U.S.C. § 1125(c)(1), and such marks have been continuously used and never
                                      28 abandoned.

                                                                                            5
                                                                                       COMPLAINT
                                           USA01\12179873.2\C070820\2389888
                                                  Case 3:18-cv-06051-SI Document 1 Filed 10/02/18 Page 6 of 14



                                       1            17.      Dr. Martens has sold its footwear with its distinctive Trade Dress for nearly
                                       2 60 years. An example of classic Dr. Martens footwear is shown below.
                                       3
                                       4
                                       5
                                       6
                                       7
                                       8
                                       9
                                      10
                                      11
Three Embarcadero Center, 7th Floor
  Bryan Cave Leighton paisner LLP

  San Francisco, California 94111




                                      12
                                      13            18.      The Dr. Martens Trade Dress and each of the elements thereof are distinctive

                                      14 or have acquired distinctiveness, and are non-functional.
                                      15            19.      AirWair is informed and believes that Yoox has marketed, distributed, and

                                      16 sold footwear that is confusingly similar to and that unlawfully copies the Dr. Martens
                                      17 Trade Dress and various distinctive features of Dr. Martens footwear in violation of
                                      18 AirWair’s rights (“the Infringing Footwear”).
                                      19            20.      The Infringing Footwear marketed and sold by Yoox includes the

                                      20 “Stellaberg” brand boots pictured in Exhibit 6 attached hereto, the “TSD 12” brand shoes
                                      21 pictured in Exhibit 7 attached hereto, the “Greenwich Polo Club” brand boots pictured in
                                      22 Exhibit 8 attached hereto, the “Mauro Fedeli Italia” brand shoes pictured in Exhibit 9
                                      23 attached hereto, the “Café Noir” brand boots pictured in Exhibit 10 attached hereto, the
                                      24 “Pierre Darre” brand boots pictured in Exhibit 11 attached hereto, the “Le Qarant” brand
                                      25 shoes pictured in Exhibit 12 attached hereto, the “G-Six Workshop” brand boots pictured
                                      26 in Exhibit 13 attached hereto, and the “Cult” brand boots pictured in Exhibit 14 attached
                                      27 hereto.
                                      28

                                                                                            6
                                                                                       COMPLAINT
                                           USA01\12179873.2\C070820\2389888
                                                  Case 3:18-cv-06051-SI Document 1 Filed 10/02/18 Page 7 of 14



                                       1            21.      The Infringing Footwear unlawfully copies and uses the Dr. Martens Trade
                                       2 Dress and distinctive features of Dr. Martens footwear, including the yellow welt stitch,
                                       3 two-tone grooved sole edge, DMS undersole, and heel loop. Below are examples of
                                       4 infringing footwear advertised and sold by Yoox on the www.yoox.com/us/ website.
                                       5
                                       6
                                       7
                                       8
                                       9
                                      10
                                      11
Three Embarcadero Center, 7th Floor
  Bryan Cave Leighton paisner LLP

  San Francisco, California 94111




                                      12
                                                Genuine Dr. Martens® 1460 Boot                  Infringing Footwear Sold by Yoox
                                      13                                                                    (Stellabug)
                                      14
                                      15
                                      16
                                      17
                                                Genuine Dr. Martens® 1461 Shoe                  Infringing Footwear Sold by Yoox
                                      18                                                                    (TSD 12)
                                      19
                                      20
                                      21
                                      22
                                      23
                                      24
                                      25
                                      26
                                      27        Genuine Dr. Martens® 1460 Boot                  Infringing Footwear Sold by Yoox
                                                                                                           (Café Noir)
                                      28

                                                                                          7
                                                                                      COMPLAINT
                                           USA01\12179873.2\C070820\2389888
                                                  Case 3:18-cv-06051-SI Document 1 Filed 10/02/18 Page 8 of 14



                                       1
                                       2
                                       3
                                       4
                                                                                                 Infringing Footwear Sold by Yoox
                                       5        Genuine Dr. Martens® 1460 Boot
                                                                                                           (Pierre Darre)
                                       6            22.      AirWair is informed and believes that the Infringing Footwear is regularly
                                       7 sold in California and in the Northern District of California. True and correct copies of
                                       8 receipts for the Infringing Footwear purchased in California through Yoox’s U.S-facing
                                       9 website are attached hereto as Exhibit 15.
                                      10       23.     Yoox’s offering for sale and sale of the Infringing Footwear is likely to cause
                                      11 and has caused confusion between Dr. Martens footwear and the footwear sold on Yoox’s
Three Embarcadero Center, 7th Floor
  Bryan Cave Leighton paisner LLP

  San Francisco, California 94111




                                      12 website.
                                      13            24.      Upon information and belief, Yoox is familiar with the Dr. Martens brand
                                      14 and its famous Trade Dress, which is and has been sold throughout the world for more than
                                      15 50 years. Dr. Martens informed Yoox of the infringement at issue in this Complaint
                                      16 through a cease and desist letter in March 2018. Despite this letter and its knowledge of its
                                      17 sale of infringing products, Yoox has continued to sell the Infringing Footwear that copies
                                      18 the Dr. Martens Trade Dress in order to capitalize on the reputation and fame of the Dr.
                                      19 Martens brand. This is an “exceptional case” of infringement within the meaning of 15
                                      20 U.S.C. §§ 1117(b) and 1117(a)(3) because Yoox knowingly and intentionally sold
                                      21 footwear that copied Dr. Martens Trade Dress, and AirWair is therefore entitled to treble
                                      22 damages and attorneys’ fees.
                                      23      25.    The use of the Dr. Martens Trade Dress on the Infringing Footwear suggests
                                      24 a sponsorship and affiliation that does not exist.
                                      25        26.   Yoox has no right to use the Dr. Martens Trade Dress. Yoox’s sale,
                                      26 advertisement, distribution, and promotion of the Infringing Footwear in the United States
                                      27 is without authorization or consent from AirWair.
                                      28

                                                                                            8
                                                                                       COMPLAINT
                                           USA01\12179873.2\C070820\2389888
                                                  Case 3:18-cv-06051-SI Document 1 Filed 10/02/18 Page 9 of 14



                                       1            27.      Yoox’s conduct in selling footwear that copies the Dr. Martens Trade Dress
                                       2 has been systematic and deliberate. Yoox has sold footwear that copies the Dr. Martens
                                       3 Trade Dress, and the overall style and configuration of Dr. Martens boots and shoes in a
                                       4 deliberate and calculated attempt to trade upon the popularity and distinctive appearance
                                       5 and design of Dr. Martens footwear.
                                       6            28.      By reason of Yoox’s acts, AirWair has suffered and will continue to suffer
                                       7 damage to its business, reputation, and goodwill, and the loss of sales and profits AirWair
                                       8 would have realized but for Yoox’s acts. Unless restrained and enjoined, Yoox will
                                       9 continue to engage in the acts complained of and irreparably damage AirWair. AirWair’s
                                      10 remedy at law is not adequate to compensate AirWair for all the resulting injuries arising
                                      11 from Yoox’s actions.
Three Embarcadero Center, 7th Floor
  Bryan Cave Leighton paisner LLP

  San Francisco, California 94111




                                      12                                       FIRST CLAIM FOR RELIEF
                                      13                                  (Trademark Infringement in Violation of
                                      14                                 Lanham Act Section 32, 15 U.S.C. § 1114)
                                      15            29.      AirWair realleges and incorporates by reference paragraphs 1 through 28 of
                                      16 this Complaint.
                                      17            30.      Defendant has, on or in connection with footwear products, used in
                                      18 commerce subject to regulation by the U.S. Congress, a reproduction, counterfeit, copy or
                                      19 colorable imitation of the Dr. Martens Trade Dress in connection with the sale, offering for
                                      20 sale, distribution, and/or advertising of goods and services, which use is likely to cause
                                      21 confusion, or to cause mistake, or to deceive.
                                      22            31.      Defendant has, on or in connection with footwear products, reproduced,
                                      23 counterfeited, copied and/or imitated the Dr. Martens Trade Dress and has applied such
                                      24 reproductions, counterfeits, copies and/or colorable imitations to footwear, signs, displays,
                                      25 advertisements, promotional materials, packaging, website content, and other materials
                                      26 used in commerce in connection with the sale, offering for sale, distribution, or advertising
                                      27 of goods and services, which use is likely to cause confusion, or to cause mistake, or to
                                      28 deceive.

                                                                                             9
                                                                                        COMPLAINT
                                           USA01\12179873.2\C070820\2389888
                                                  Case 3:18-cv-06051-SI Document 1 Filed 10/02/18 Page 10 of 14



                                       1            32.      Defendant is acting and has acted with knowledge that its copying and use of
                                       2 the Dr. Martens Trade Dress is unauthorized, and such imitation is intended to cause
                                       3 confusion, or to cause mistake, or to deceive.
                                       4            33.      Defendant’s acts are in violation of 15 U.S.C. § 1114, and AirWair has been
                                       5 and is likely to be damaged by these acts.
                                       6                                      SECOND CLAIM FOR RELIEF
                                       7                    (Federal Unfair Competition and False Designation of Origin
                                       8                   in Violation of Lanham Act Section 43(a), 15 U.S.C. § 1125(a))
                                       9            34.      AirWair realleges and incorporates herein by reference paragraphs 1 through
                                      10 33 of this Complaint.
                                      11            35.      Defendant’s unlawful copying and use of the Dr. Martens Trade Dress in
Three Embarcadero Center, 7th Floor
  Bryan Cave Leighton paisner LLP

  San Francisco, California 94111




                                      12 connection with its footwear products is a false and misleading designation of origin and a
                                      13 false and misleading representation of facts, which:
                                      14                     (a)      is likely to cause confusion, or to cause mistake, or to deceive as to
                                      15 the affiliation, connection, or association of Defendant with AirWair, or as to the origin,
                                      16 sponsorship, or approval of Defendant’s goods or commercial activities by AirWair; and/or
                                      17                     (b)      in commercial advertising or promotion, misrepresent the nature,
                                      18 characteristics, or qualities of Defendant’s goods, services, or commercial activities.
                                      19            36.      Defendant’s acts are in violation of 15 U.S.C. § 1125(a), and AirWair has
                                      20 been and is likely to be damaged by these acts.
                                      21
                                                                              THIRD CLAIM FOR RELIEF
                                      22
                                                                        (Federal Trademark Dilution in Violation of
                                      23
                                                                      Lanham Act Section 43(c), 15 U.S.C. § 1125(c))
                                      24
                                                    37.      AirWair realleges and incorporates herein by reference paragraphs 1 through
                                      25
                                           36 of this Complaint.
                                      26
                                                    38.      The Dr. Martens Trade Dress is distinctive and famous in the United States.
                                      27
                                           Defendant has used and is using trade dress on its footwear products that are substantially
                                      28

                                                                                              10
                                                                                          COMPLAINT
                                           USA01\12179873.2\C070820\2389888
                                                  Case 3:18-cv-06051-SI Document 1 Filed 10/02/18 Page 11 of 14



                                       1 indistinguishable from the Dr. Martens Trade Dress, after they became famous.
                                       2            39.      On information and belief, Yoox acted with knowledge of the fame and
                                       3 reputation of the Dr. Martens Trade Dress with the purpose of usurping such rights and to
                                       4 willfully and intentionally confuse, mislead, and deceive members of the public.
                                       5            40.      Yoox’s actions have and are likely to dilute, blur, and tarnish the distinctive
                                       6 quality of the Dr. Martens Trade Dress, and lessen the capacity of the Dr. Martens Trade
                                       7 Dress to identify and distinguish the company’s products.
                                       8            41.      Yoox’s acts are in violation of 15 U.S.C. § 1125(c), and AirWair has been
                                       9 and is likely to be damaged by these acts. Unless Yoox is restrained, AirWair will
                                      10 continue to suffer damages and injury to its reputation and goodwill.
                                      11            42.      Because Yoox acted willfully and intentionally to trade on AirWair’s
Three Embarcadero Center, 7th Floor
  Bryan Cave Leighton paisner LLP

  San Francisco, California 94111




                                      12 reputation and/or cause dilution of its famous Dr. Martens Trade Dress, AirWair is entitled
                                      13 to damages, extraordinary damages, fees and costs pursuant to 15 U.S.C. § 1125(c)(2).
                                      14                                      FOURTH CLAIM FOR RELIEF
                                      15                        (Unfair Competition in Violation of California Business
                                      16                                  & Professions Code Section 17200, et seq.)
                                      17            43.      AirWair realleges and incorporates herein by reference paragraphs 1 through
                                      18 42 of this Complaint.
                                      19            44.      Yoox’s acts including the unlawful use and imitation of the Dr. Martens
                                      20 Trade Dress in connection with the manufacture, marketing, distribution, and sale of
                                      21 footwear products constitute an unlawful, unfair or fraudulent business act or practice and
                                      22 unfair, deceptive, untrue or misleading advertising, in violation of California Business and
                                      23 Professions Code §§ 17200, et seq.
                                      24            45.      Yoox’s pattern and practice of imitating the Dr. Martens Trade Dress in
                                      25 connection with its footwear products, and of trading upon AirWair’s goodwill and
                                      26 reputation, constitutes an unfair business practice in violation of California Business and
                                      27 Professions Code §§ 17200, et seq.
                                      28            46.      Yoox’s conduct was willful, and AirWair has been and is likely to be

                                                                                             11
                                                                                         COMPLAINT
                                           USA01\12179873.2\C070820\2389888
                                                  Case 3:18-cv-06051-SI Document 1 Filed 10/02/18 Page 12 of 14



                                       1 damaged as a direct result of these acts.
                                       2
                                                                                  FIFTH CLAIM FOR RELIEF
                                       3
                                                                               (Common Law Unfair Competition)
                                       4
                                                    47.      AirWair realleges and incorporates by reference paragraphs 1 through 46 of
                                       5
                                           this Complaint.
                                       6
                                                    48.      Yoox’s use and imitation of the Dr. Martens Trade Dress and the
                                       7
                                           combination of its style features in footwear constitutes infringement, copying, imitation,
                                       8
                                           and misappropriation of AirWair’s intellectual property, unjust enrichment of Yoox, and
                                       9
                                           unfair competition with AirWair in violation of AirWair’s rights under the common law of
                                      10
                                           the State of California and other states of the United States.
                                      11
Three Embarcadero Center, 7th Floor




                                                    49.      Yoox’s willful acts of misrepresentation, fraud, and deceit have unjustly
  Bryan Cave Leighton paisner LLP

  San Francisco, California 94111




                                      12
                                           enriched Yoox and violated AirWair’s rights.
                                      13
                                                                                  SIXTH CLAIM FOR RELIEF
                                      14
                                                                      (Dilution in Violation of California Business &
                                      15
                                                                              Professions Code Section 14247, et seq.)
                                      16
                                                    50.      AirWair realleges and incorporates by reference paragraphs 1 through 49 of
                                      17
                                           this Complaint.
                                      18
                                                    51.      The Dr. Martens Trade Dress has become famous, in that it is widely
                                      19
                                           recognized by the general consuming public of this state as a designation of source
                                      20
                                           AirWair’s high-quality goods and services.
                                      21
                                                    52.      After the Dr. Martens Trade Dress became famous, Yoox began using trade
                                      22
                                           dress in connection with the Infringing Footwear that is substantially identical to the Dr.
                                      23
                                           Martens Trade Dress.
                                      24
                                                    53.      Yoox’s actions have diluted, blurred, and tarnished the strong and positive
                                      25
                                           associations represented by the Dr. Martens Trade Dress by lessening the capacity of the
                                      26
                                           Dr. Martens Trade Dress to identify and distinguish AirWair’s products and by causing
                                      27
                                           AirWair’s products and the Dr. Martens Trade Dress to be associated with footwear not
                                      28

                                                                                                12
                                                                                            COMPLAINT
                                           USA01\12179873.2\C070820\2389888
                                                  Case 3:18-cv-06051-SI Document 1 Filed 10/02/18 Page 13 of 14



                                       1 made, sponsored, or approved by AirWair.
                                       2            54.      Yoox’s acts are in violation of California Business & Professions Code
                                       3 sections 14247, et seq., and AirWair has been and is likely to be damaged by these acts.
                                       4                                        PRAYER FOR RELIEF
                                       5            Wherefore, AirWair prays for judgment in its favor and against Yoox:
                                       6            A.       A preliminary and permanent injunction enjoining Yoox, its officers,
                                       7 parents, affiliates, shareholders, agents, servants, employees, attorneys, successors and
                                       8 assigns, suppliers, manufacturers, distributors, business partners, e-tailers, retailers, and
                                       9 those in privity with them, and those persons in active concert or participation with any of
                                      10 them who receive actual notice of the judgment by personal service or otherwise, from
                                      11 manufacturing, marketing, distributing or selling the Infringing Footwear or any other
Three Embarcadero Center, 7th Floor
  Bryan Cave Leighton paisner LLP

  San Francisco, California 94111




                                      12 footwear products that use, imitate or copy any of the Dr. Martens Trade Dress or
                                      13 Trademarks, as illustrated in Exhibits 1-5, or any combination of them.
                                      14            B.       An Order directing Yoox to file with this Court and serve on AirWair’s
                                      15 counsel within 30 days after service of an injunction, a report under oath setting forth in
                                      16 detail the manner and form in which Defendant has complied with the injunction.
                                      17            C.       An Order that (1) all point-of-sale materials, labels, signs, boxes, prints,
                                      18 catalogs, line sheets, marketing materials, internet web pages, metatags, packages, papers,
                                      19 other trade dress, and advertisements in the possession or control of Yoox bearing images,
                                      20 illustrations, or representations of the enjoined footwear, Trade Dress, Dr. Martens® name,
                                      21 and undersole patterns, and all plates, molds, matrixes, and other means of making the
                                      22 same, be delivered to AirWair’s counsel or destroyed in accordance with written
                                      23 instructions from AirWair; (2) that Yoox disclose the identities of the vendors,
                                      24 manufacturers, distributors, suppliers, retailers, and e-tailers of the Infringing Footwear,
                                      25 sole molds, and undersole; (3) all footwear bearing any of the Trade Dress features
                                      26 identified in Exhibits 1-5 hereto be delivered to AirWair or destroyed in accordance with
                                      27 written instructions from AirWair; and (4) all internet advertising, including keywords,
                                      28 adwords, metatags, sponsored ads, links, and other advertising that uses or refers to Dr.

                                                                                             13
                                                                                        COMPLAINT
                                           USA01\12179873.2\C070820\2389888
                                                  Case 3:18-cv-06051-SI Document 1 Filed 10/02/18 Page 14 of 14



                                       1 Martens, DOCS, DMs, or any version of the Dr. Martens Trade Dress be immediately
                                       2 discontinued and removed from operation or view.
                                       3            D.       An accounting for Yoox’s profits arising from Defendant’s unfair
                                       4 competition and trademark infringement and an award of Defendant’s profits to Plaintiff,
                                       5 including disclosure of the number of pairs of Infringing Footwear sold in the United
                                       6 States and internationally and an accounting for the gross revenue derived from sale of the
                                       7 Infringing Footwear.
                                       8            E.       An award of damages sustained by Plaintiff.
                                       9            F.       In the alternative to actual damages and profits, an award of statutory
                                      10 damages in an amount of not more than $1,000,000 per counterfeit mark per type of
                                      11 services and/or goods sold or offered for sale by Yoox.
Three Embarcadero Center, 7th Floor
  Bryan Cave Leighton paisner LLP

  San Francisco, California 94111




                                      12            G.       An award of treble the actual damages awarded.
                                      13            H.       Pre-judgment and post-judgment interest on the above damage awards.
                                      14            I.       An award of costs and reasonable attorneys’ fees and expenses incurred by
                                      15 AirWair in connection with this action.
                                      16            J.       Such other and further relief that this Court may deem just.
                                      17
                                                                              DEMAND FOR JURY TRIAL
                                      18
                                                    AirWair hereby demands a trial by jury.
                                      19
                                      20
                                           Dated: October 2, 2018                         BRYAN CAVE LLP
                                      21
                                      22
                                                                                          By: /s/ Tracy M. Talbot
                                      23                                                        Marcy J. Bergman
                                                                                                Tracy M. Talbot
                                      24                                                        Katherine E. Green
                                                                                          Attorneys for Plaintiff
                                      25                                                  AIRWAIR INTERNATIONAL LTD.
                                      26
                                      27
                                      28

                                                                                            14
                                                                                       COMPLAINT
                                           USA01\12179873.2\C070820\2389888
